                 Case 1:19-cv-00669-JLT Document 106 Filed 07/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   CONRADO MADRID,                                         Case No. 1:19-cv-00669-JLT

12                      Plaintiff,                           [PROPOSED] ORDER ON JOINT
                                                             STIPULATION TO CONTINUE
13          v.                                               DEADLINES FOR FILING JOINT
                                                             STATEMENT AND HEARING DATE
14   LAZER SPOT, INC., a Georgia corporation,
                                                            (Doc. 105)
15                      Defendant.

16

17          Upon consideration of the parties’ stipulation (Doc. 105), the Court ORDERS:

18          1.       The parties SHALL file their joint statement re discovery disagreement as required by

19   local rule 251(c) no later than August 5, 2020;

20          2.       The hearing on the defendant’s Motion to Compel and/or for Evidentiary Sanctions is

21   continued to August 14, 2020, at 10:30 a.m.

22

23

24
     IT IS SO ORDERED.
25

26      Dated:      July 28, 2020                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28

     [PROPOSED] ORDER CONTINUING THE DEADLINE FOR JOINT STATEMENT RE DISCOVERY DISAGREEMENT
                                        AND HEARING DATE
